Citation Nr: 9916625	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for disability 
currently classified as psychomotor epilepsy, and previously 
classified as neurocirculatory asthenia and hysteria, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  This case was remanded by the Board of 
Veterans' Appeals (Board) in November 1997 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development.  The case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  There is no recent evidence of seizure activity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
psychomotor epilepsy, previously classified as 
neurocirculatory asthenia and hysteria, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Codes 8910, 8911, 8914 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Private outpatient records from October 1993 to February 1996 
reveal psychiatric complaints and diagnoses, as well as a 
diagnosis of Parkinson's disease.

On VA examination in December 1994, the veteran complained of 
intermittent bilateral upper and lower extremity weakness.  
The assessment involved concern about spinal stenosis with 
pseudoclaudication of the cauda equina, and it was noted that 
an electroencephalogram (EEG) showed intermittent generalized 
bilateral slowing.  According to a May 1995 Addendum, history 
provided by the family did not suggest that the veteran had a 
seizure disorder or any recent attack of epilepsy.  It was 
noted that the results of the EEG and a narcolepsy study did 
not suggest a seizure disorder or narcolepsy.  It was also 
noted that the veteran had a history of dementia and anxiety 
and likely had a history of Alzheimer's disease for the 
previous two years.

According to a February 1996 statement from P. G. Raithatha, 
P.S.C., the veteran had been seen since August 1993 primarily 
for psychiatric problems.  On VA psychiatric examination in 
April 1996, the veteran and his wife indicated that he had 
periods of confusion, disorientation, and memory impairment, 
which were noted to be evident during the examination.  The 
diagnoses included organic brain syndrome secondary to 
cerebral arteriosclerosis.  First degree degenerative 
dementia with Parkinson's features was diagnosed on a private 
outpatient record dated in May 1996.

The veteran and his wife testified at a personal hearing 
before the undersigned sitting at the RO in June 1997 that 
the veteran's symptoms have gotten much worse over the 
previous two years, that he has a "spell" about every three 
weeks, and that he cannot give himself a bath.  

The veteran was admitted to Memorial Hospital in December 
1997 after "passing out" while sitting in his kitchen.  The 
discharge diagnosis was syncope of questionable etiology.  

On VA psychiatric examination in March 1998, the veteran's 
wife answered most of the questions asked of the veteran 
because of his difficulty remembering things.  He had not had 
any recent problems with seizures or passing out.  It was 
noted that the veteran did not appear depressed or anxious.  
The diagnosis was organic brain syndrome secondary to 
cerebral arteriosclerosis with more pronounced problem with 
memory deficit with a history of mood patterns of anxiety and 
depression.  The veteran was considered unable to function on 
his own.

VA neurological examination in April 1998 contains a 
diagnosis of Alzheimer's disease.  It was noted that the 
veteran did not have epilepsy.

According to an August 1998 VA psychological evaluation 
report, after review of the claims file, the veteran's 
symptomatology in 1944 closely fit the definition of 
neurocirculatory asthenia, a term which it was noted is now 
considered obsolete.  It was noted that subsequent clinical 
findings resulted in a change in the description of the 
service-connected disability to psychomotor epilepsy.  The 
evaluation report went on to reveal that, over the past 
decade, the veteran has experienced progressive and profound 
cognitive deterioration, with a current diagnosis of vascular 
dementia.  The examiner concluded from the evidence that that 
there is no etiological relationship between the veteran's 
original service-connected condition and his current 
condition because psychomotor epilepsy is caused by abnormal 
brain waves while vascular dementia is caused by insufficient 
blood circulation to many parts of the brain, which results 
in widespread cognitive deterioration due to the death of 
those parts of the brain.  Finally, it was noted that 
impairment due to the veteran's service-connected condition 
was very much overshadowed by his vascular dementia.

Psychomotor epilepsy is rated under the general rating 
formula for major or minor seizures.  A 20 percent evaluation 
is assigned when there is at least one major seizure in the 
last two years or at least two minor seizures in the last six 
months; a 40 percent evaluation is warranted when there is at 
least one major seizure in the last six months or two in the 
last year or averaging at least 5-8 minor seizures weekly.  A 
major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  38 U.S.C.A. 
§ 4.124a, Diagnostic Codes 8910,8911, 8914.

The above evidence reveals that the veteran's current 
problems are essentially due to nonservice-connected vascular 
dementia, which the VA examiner noted in August 1998 was not 
etiologically related to the veteran's service-connected 
psychomotor epilepsy, previously classified as 
neurocirculatory asthenia and hysteria, because the 
disabilities involve different functions of the brain.  In 
fact, there is no recent evidence of seizure activity, and it 
was noted by the veteran and his wife on recent VA 
examinations that the veteran had not had recent problems 
with seizures.  Although it was determined in August 1998 
that the veteran's problems in service could be characterized 
as psychiatric, he did not appear depressed or anxious on VA 
examination in March 1998, there is no recent diagnosis of an 
acquired psychiatric disability, and his symptomatology for 
the last decade is due to his dementia.  Consequently, since 
the disability picture for the veteran's service-connected 
disability does not more nearly approximate the criteria for 
an increased evaluation, an increased evaluation is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
psychomotor epilepsy, previously classified as 
neurocirculatory asthenia and hysteria, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

